Citation Nr: 1615069	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation prior to February 23, 2011, and an evaluation in excess of 10 percent since February 23, 2011, for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective November 19, 2009.  The Veteran appeals for a higher initial evaluation.  

In August 2013, the Board, in pertinent part, remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, the Appeals Management Center, on behalf of the RO in Wichita, Kansas, issued a January 2014 rating decision granting service connection for tinnitus, an issue that had been on appeal; and granting a higher 10 percent evaluation for bilateral hearing loss, effective February 23, 2011.  The Veteran continues to appeal for a higher evaluation for bilateral hearing loss.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Board also notes that the RO issued a March 2015 rating decision denying entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran filed a timely notice of disagreement (NOD) in April 2015, and the RO has not yet issued a statement of the case (SOC) regarding that claim.  Ordinarily, TDIU claims are found to be part and parcel of increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran has specifically asserted that his TDIU claim arises from his service-connected PTSD, an issue that is not currently on appeal.  Furthermore, the Board notes that the RO has acknowledged the Veteran's NOD in an April 2015 correspondence and additional action is pending.  While it would be appropriate to remand the TDIU claim for issuance of a SOC, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD has not been recognized.  Therefore, no remand is necessary at this time.  Additionally, as the facts and legal circumstances of the Veteran's claim for TDIU are unrelated to the issue on appeal, the Board declines to take jurisdiction at this time.  

The issue of entitlement to service connection for a lumbar spine disorder has been raised by the record in a March 2016 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  From November 19, 2009 to February 22, 2011, the Veteran has, at worst, Level III in the right ear and Level III in the left ear.

2.  As of February 23, 2011, the Veteran has, at worst, Level IV in the right ear and Level IV in the left ear.  


CONCLUSIONS OF LAW

1.  From November 19, 2009 to February 22, 2011, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).

2.  As of February 23, 2011, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran related to his bilateral hearing loss.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in May 2010 and January 2014.  

The Board notes that the Veteran identified, in a January 2016 statement, that he was receiving behavioral health treatment at the Kansas City VA Medical Center due to his alcoholism.  As these VA treatment records are not related to the issue on appeal, the Board finds no reason to remand to request these records.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

Also, as a final matter with respect to due process concerns, the RO last addressed the hearing loss claim in a January 2014 supplemental statement of the case (SSOC).  Since that time, additional evidence has been received in connection with the Veteran's TDIU claim, to include new examinations and VA outpatient records.  Generally, if the RO receives additional relevant evidence after it issues a SSOC, it must issue a SSOC.  See 38 C.F.R. 19.37.  That is not needed here, however, because none of the additional evidence was relevant to the hearing loss claim on appeal as it contained no findings (i.e., audiograms) as to the severity of the Veteran's hearing loss. 

II. Higher Evaluation

The Veteran is seeking a higher evaluation for his bilateral hearing loss, which he believes is worse than his currently assigned evaluations reflect.  He asserts that unless he is looking at the person speaking, he cannot hear them.  See August 2010 Notice of Disagreement and February 2011 VA Form 9.  The Board finds no basis to award a higher evaluation.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's bilateral hearing loss has been currently evaluated as noncompensable, effective November 19, 2009, and as 10 percent disabling, effective February 23, 2011, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  Id.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

In May 2010, the Veteran underwent a VA audiological examination.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 15, 65, 85, and 95 dB, respectively, for an average over the four frequencies of interest of 65 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 15, 60, 90, and 100 dB, respectively, for an average over the four frequencies of interest of 66.25.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 86 percent in the right ear and 88 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the May 2010 measurements result in assignment of Roman Numeral III in the right ear and Roman Numeral III in the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  

The Veteran was afforded another VA audiological examination in January 2014.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 15, 65, 90, and 90 dB, respectively, for an average over the four frequencies of interest of 65 dB.  Tests results of puretone thresholds in the left ear were at 1000, 2000, 3000, and 4000 Hz of 10, 65, 85, and 95 dB, respectively, for an average over the four frequencies of interest of 64 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 82 percent in the right ear and 80 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the January 2014 measurements result in assignment of Roman Numeral IV in the right ear and Roman Numeral IV in the left ear.  A 10 percent evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.   

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the May 2010 VA examiner found that the Veteran had difficulty understanding normal conversational speech.  The January 2014 VA examiner found that with amplification, the Veteran's hearing loss did not preclude his ability to obtain gainful employment.  

The Board has considered the Veteran's statements that his bilateral hearing loss is worse than his current noncompensable and 10 percent evaluations reflect and that he is entitled to a higher evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is most probative of the degrees of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").

In summary, the Veteran's bilateral hearing loss warrants a noncompensable evaluation prior to February 23, 2011, and a 10 percent evaluation as of February 23, 2011.  

The Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected bilateral hearing loss is manifested by symptoms of decreased hearing acuity and difficulty understanding normal conversational speech.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which takes into account that a loss of hearing acuity would reasonably expect to result in some difficulty hearing speech.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  See 38 C.F.R. § 3.321(b)(1).

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

From November 19, 2009 to February 22, 2011, entitlement to a compensable evaluation for bilateral hearing loss is denied.

As of February 23, 2011, entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied. 




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


